United States Court of Appeals
                     For the First Circuit


No. 21-1267

                    ROMMEL ALEXANDER CHAVEZ,

                           Petitioner,

                               v.

                       MERRICK B. GARLAND,
                 UNITED STATES ATTORNEY GENERAL,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before
                    Gelpí, Lipez, and Howard,
                         Circuit Judges.


     SangYeob Kim, with whom Gilles Bissonnette, Caroline Meade,
American Civil Liberties Union of New Hampshire, and New Hampshire
Immigrants' Rights Project were on brief, for petitioner.
     Susan Bennett Green, Senior Litigation Counsel, Office of
Immigration Litigation, U.S. Department of Justice, with whom
Brian M. Boynton, Acting Assistant Attorney General, Civil
Division, and Linda S. Wernery, Assistant Director, were on brief,
for respondent.
     Anna R. Welch, Clinical Professor, Camrin M. Rivera, Student
Attorney, Emily L. Gorrivan, Student Attorney, and Cumberland
Legal Aid Clinic, University of Maine School of Law on brief for
amicus curiae Immigration Law Professors.

                        October 21, 2022
            HOWARD,   Circuit   Judge.     Rommel   Alexander   Chavez,   a

citizen of El Salvador, petitions for review of an order of the

Board of Immigration Appeals ("BIA") affirming the denial of his

application for withholding of removal under the Immigration and

Nationality Act ("INA") and for protection under the Convention

Against    Torture ("CAT").     For the following reasons, we grant the

petition in part, vacate the decision of the BIA in part, and

remand to the BIA for further proceedings consistent with this

opinion.

                                     I.

                                A.
            Rommel Alexander Chavez is a        45-year-old     Salvadoran

citizen who has lived in the United States since 1997, with the

exception of a two-month period in 2012.              The IJ found him

credible, and the BIA did not disturb that finding.        Cf. Kalubi v.

Ashcroft, 364 F.3d 1134, 1141-42 (9th Cir. 2004) ("[A]bsent an

adverse credibility determination, testimony must be accepted as

true . . . ."). Accordingly, "we accept as true [] [his] testimony

about the historical facts."        See Palma-Mazariegos v. Gonzales,

428 F.3d 30, 33 (1st Cir. 2005).

            While Chavez was growing up in El Salvador, he and his

family had several violent encounters with the police.          In 1978 or

1979, when Chavez was two or three years old, his eldest brother,

Oscar, broke a curfew to go see his girlfriend.          In the process,



                                   - 3 -
he ran into the police and was shot and killed by them.      Chavez

also had a violent encounter with the police in 1991 or 1992, when

he was 15 or 16 years old.   A group of police officers stopped him

on the street and started searching him in an aggressive manner,

hitting him at one point with a weapon.    He had a bike with him,

and they asked him where the papers for it were.1      He told them

that they were at his house, but they nevertheless started trying

to take the bike away from him.     He tried to grab it from their

hands, but they wouldn't stop, and eventually, he began to run

away toward his house.   Just before he reached his house an officer

shot him in his buttocks.    When his brother Omar came out of the

house to see what was going on, an officer shot Omar, too.     Omar

still requires the use of a colostomy bag because of that injury.

           As a result of that encounter, Chavez was sent to jail

for about seven months for "resisting arrest."    After his release,

he continued to be stopped and beaten up by the police.     When he

was 12 or 13, he had gotten a tattoo that later came to be

associated with a rival gang of MS-13, Mara 18.   He testified that

although the police "never said anything [to him] about [his]

tattoo," because of it, they "simply believed that [he and his

friends] were gang members."2


     1 Chavez explained that at that time, bicycles in El Salvador
had "titles like [] car[s]."
     2   Chavez testified that he has never been a member of any



                                - 4 -
           At some point during his teenage years, members of MS-

13 began to "insinuat[e]" to Chavez that he should go to their

meetings, but he never did.     As he explains it, he was always

"against" them, and used to erase their graffiti. On one occasion,

he drew a Mara 18 symbol over MS-13's symbols.   The next day, they

found out that he was the one who drew it, showed up to his house,

and beat him up, fracturing one of his ribs.

           Chavez was also threatened by MS-13 on another occasion.

He had told the victim of a robbery that El Churro, a member of

MS-13, was the perpetrator, and the victim had proceeded to press

charges.   At some point, Chavez also told the police that El Churro

was the perpetrator.    El Churro learned that Chavez had told the

victim it was he who did it, and, through another member of MS-

13, sent a message to Chavez that, as paraphrased by Chavez,

"[Chavez] had [better] take care of [himself] because [El Churro]

was going to do something [otherwise]."    Chavez took that to mean

that El Churro was probably going to "kill [Chavez] or something

else, something bad."   It appears that Chavez left for the United

States shortly thereafter.   As he explains it, "[he] was not about

to stick around, waiting for" El Churro to act on his threat.

           From 1997 until 2012, Chavez lived in the United States.

During that period, members of MS-13 killed Mauricio, one of his



gang, and that he got the tattoo out of youthful rebellion.


                               - 5 -
friends who lived in El Salvador, because Mauricio had refused to

pay them rent.      And in 2009, members of MS-13 killed Chavez's

nephew    "supposedly   [because]     he   had   some    tattoos"   and   MS-13

therefore "pinn[ed] him as belonging to [a different] gang."

            In 2011, Chavez was placed in removal proceedings.               He

applied for asylum, but his application was denied, and he was

removed to El Salvador in May 2012.

            On the day he returned to El Salvador, someone came to

his house and fired a weapon into the air, which he took to be a

"message" to make him "afraid."            In addition, after his return,

MS-13 murdered his neighbor, Javier, and Javier's dad, Jesus,

because    they   had   intervened    while      MS-13   was   stealing   some

livestock. Chavez testified that he believes that MS-13 associates

him with the victims of those murders, as well as with his murdered

nephew and friend Mauricio.

            On another occasion during his time in El Salvador, he

had a conversation with a member of MS-13 who had been beaten up

by other members quite badly.        Chavez told him that he "shouldn't

get involved with them" and that "he could get himself killed."

At some point during that conversation, an "entire group" of

members of MS-13 showed up, and their "boss" warned Chavez "not

[to] mess with them."      Chavez speculated that the boss might have

said that because "they thought [that Chavez] was advising that

guy from the gang -- giving him advice to get out of it."                   The


                                     - 6 -
next day, the MS-13 member who had been beaten up came to Chavez's

house with a weapon and "star[ed] at [his] house [] as if he was

going to shoot."       Chavez speculated that he may have done that

because of "the scolding [Chavez] gave him in front of his boss"

and that it was "possible" that his boss sent him to Chavez's house

for that reason.

            Sometime after that incident, MS-13 told Chavez that

they wanted to "investigate" him and "check out [his] tattoos."

At   that   point,    Chavez   decided    to   leave   his   town   to   go   to

Miraflores, another town in El Salvador where his mother and

brother lived.       Two weeks later -- about two months after he had

arrived in El Salvador -- thinking that MS-13 was going to "kill[]"

him, he returned to the United States.

                                     B.

            In March 2020, Chavez was placed in withholding-only

proceedings. On July 7, 2020, he applied for statutory withholding

of removal under the INA and protection under the CAT.

            As relevant here, Chavez sought withholding of removal

on account of his imputed membership in Mara 18, and his imputed

or actual anti-MS-13 political opinion.          He alleged that he feared

persecution from the police and from MS-13 as to the first ground,

and persecution from MS-13 as to the second ground.           He also sought

protection under the CAT.

            The IJ held hearings in the matter at which Chavez and


                                   - 7 -
Dr. Lawrence Ladutke, an expert witness on El Salvador, testified.

The IJ denied Chavez's application, and ordered him removed.

Chavez appealed that decision, and the BIA dismissed his appeal in

a written decision of its own.     This petition for review followed.

                                  II.

          The BIA issued its own decision on Chavez's claims, thus

we review that final agency decision.       See Reynoso v. Holder, 711

F.3d 199, 205 (1st Cir. 2013).      Nevertheless, to the extent that

the BIA deferred to or adopted the IJ's reasoning, we review those

portions of the IJ's decision.      Bonilla v. Mukasey, 539 F.3d 72,

76 (1st Cir. 2008).

          We   review   the   agency's   findings   of   fact   under   the

"substantial evidence" standard.     Id. (quotations omitted).      Under

that standard, the agency's determination "must be upheld if

'supported by reasonable, substantial, and probative evidence on

the record considered as a whole.'"        See INS v. Elias-Zacarias,

502 U.S. 478, 481 (1992) (quoting 8 U.S.C. § 1105a(a)(4)).              "To

reverse . . . we must find that the evidence not only supports [a

contrary] conclusion, but compels it . . . ."        Id. at 481 n.1.

                                  III.

          Chavez first contends that the BIA's finding that he has

not established eligibility for withholding of removal is not

supported by substantial evidence.        "Withholding of removal is

available if '[an] alien's life or freedom would be threatened in


                                 - 8 -
the destination country because of the alien's race, religion,

nationality, membership in a particular social group, or political

opinion.'"   Heng v. Gonzales, 493 F.3d 46, 47-48 (1st Cir. 2007)

(quoting Da Silva v. Ashcroft, 394 F.3d 1, 4 (1st Cir. 2005)); see

also 8 U.S.C. § 1231(b)(3)(A).

          "The 'threat to life or freedom' under withholding of

removal is 'identical' to 'persecution' under asylum, [but] the

burden placed on the petitioner is higher."      Wiratama v. Mukasey,

538 F.3d 1, 3 (1st Cir. 2008).        To qualify for withholding, a

petitioner "must demonstrate either that [he] has suffered past

persecution on account of a protected ground (thus creating a

rebuttable presumption that [he] may suffer future persecution) or

that it is more likely than not that [he] will be persecuted on

account of a protected ground if sent to the destination country.”

Id. at 4 (quoting Heng, 493 F.3d at 48) (alterations in original).

                                 A.

          Chavez   first   challenges   the   agency's   determination

concerning his actual or imputed anti-MS-13 political opinion.3

To qualify as a political opinion, an opinion "must involve some

support for or disagreement with the belief system, policies, or



     3 In the proceedings below, Chavez also sought withholding of
removal on the basis of his actual or imputed anti-government
political opinion. However, in his petition, he does not challenge
the denial of withholding of removal based on that political
opinion. Accordingly, we do not address it.


                               - 9 -
practices of a government and its instrumentalities, an entity

that seeks to directly influence laws, regulations, or policy, an

organization that aims to overthrow the government, or a group

that plays some other similar role in society.”                 Zelaya-Moreno v.

Wilkinson,    989     F.3d   190,     199-200    (2d   Cir.     2021)    (citations

omitted).        An   opinion   for    this     purpose   can    be     "actual"   or

"imputed."       To prevail on an actual political opinion claim, a

petitioner must (1) show that he holds a political belief, (2)

prove that the persecutors perceived that political belief, and

(3) prove that the persecution was because of that political

belief.     See Mendez-Barrera v. Holder, 602 F.3d 21, 27 (1st Cir.

2010); Zhakira v. Barr, 977 F.3d 60, 67 (1st Cir. 2020).                           To

prevail on an imputed political opinion claim, a petitioner must

show that (1) the persecutor perceived him to hold a political

belief, and (2) the persecution was because of that perceived

political belief.        See Archila v. Holder, 495 F. App’x 98, 100

(1st Cir. 2012).

            In    his   petition,      Chavez     contends      that     the   BIA's

conclusion that MS-13 would not perceive him to hold an anti-MS-

13 political opinion was not supported by substantial evidence.

Because we conclude that it was, we need not examine his other

contentions concerning his political opinion claim.4


     4   Among other things, Chavez also contends in his petition



                                       - 10 -
            The BIA stated that it was "affirm[ing] the [IJ's]

determination that the applicant did not establish he was or would

be harmed based on his actual or imputed anti-gang . . . political

opinion"; thus, we review the IJ's decision as part of the BIA's

decision.   The IJ stated that

     The respondent himself testified that the gangs attacked
     the respondent because they thought he was a rival.
     Furthermore,   the court will find that the respondent
     was opposed to criminal acts as a concerned citizen
     within his area, and [that] based on th[at] [he] has
     failed to . . . show . . . a nexus to the political
     opinion of anti-MS-13 gang membership.         There is
     insufficient evidence that the respondent was expressing
     an [anti] MS-13 gang political opinion; rather, he was
     a local concerned citizen opposed to criminal acts
     within his neighborhood, and he also testified that the
     gang members thought he was a threat to them. The court
     finds this is insufficient to constitute political
     opinion.
The IJ further stated that Chavez did not have an "objective well-

founded fear of future persecution" as to any political opinion



that the BIA improperly required him to show that his political
opinion was or would be a "central reason" for his persecution
rather than "a reason" for it. That contention stems in part from
a circuit split concerning whether an applicant for withholding of
removal must show that a protected ground was or would be "at least
one central reason" for his persecution, or merely that the ground
was or would be "a reason" for it. Compare, e.g., Barajas-Romero
v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017) (a reason), and Guzman-
Vazquez v. Barr, 959 F.3d 253, 274 (6th Cir. 2020) (same), with
Gonzalez-Posadas v. Att'y Gen., 781 F.3d 677, 685 n.6 (3d Cir.
2015) (one central reason), and Vazquez-Guerra v. Garland, 7 F.4th
265, 271 (5th Cir. 2021) (same). The government counters that we
have already determined that the "one central reason" test is the
appropriate one; Chavez contends that language to that effect in
our caselaw is dicta. See, e.g., Marquez-Paz v. Barr, 983 F.3d
564, 565 (1st Cir. 2020). As noted, it is unnecessary to resolve
such issues here, if in fact we have not already resolved them.


                                 - 11 -
because "[i]n 2012 . . . there was a shooting outside of his house

by unknown individuals" and there was "a threat at gunpoint" which

was the result of a "personal dispute with a gang member; it was

not on account of a[n] anti-MS-13 political opinion."

            The BIA in turn stated that "[t]he applicant's evidence

that he was the victim of gang violence, resisted gang recruitment,

reported criminal activity to the police, and painted graffiti of

a rival gang . . . does not establish that [he] actually held or

was perceived to hold a political opinion."              And it added that

       [T]he applicant testified that gang members attacked him
       because they presumably believed he was part of a rival
       gang and perceived him as a threat . . . . This evidence
       does not satisfy the applicant's burden to establish
       that his alleged persecutors believed or would believe
       he holds a political opinion.
            As   noted,   Chavez    must     show      that    his   persecutors

perceived or would perceive          him to hold a political opinion

regardless of whether he contends that he actually held that

opinion, or only that it was imputed to him.                  Thus, we focus on

MS-13's perception of his opinion.              Chavez contends that the IJ

made   a   factual   finding,   which     the    BIA   accepted,     that     MS-13

perceived him as a rival gang member, and separately, as a local

concerned     citizen     opposed    to      criminal     acts       within     his

neighborhood.     He rightly appears to concede that an anti-MS-13

opinion based upon membership in a rival gang is not a political

opinion.     See Marín-Portillo v. Lynch, 834 F.3d 99, 101 (1st Cir.

2016) (noting that "disputes motivated by revenge," or otherwise


                                    - 12 -
of a personal nature, are not "motivated by an enumerated statutory

ground" for asylum and therefore do not support relief).          But he

contends that being a concerned citizen opposed to criminal acts

within his neighborhood is holding a political opinion (and, thus,

that MS-13 perceives him to hold a political opinion).

            We need not decide whether       he is correct that       his

opposition amounted to a political opinion because neither the BIA

nor   the   IJ   found   that    MS-13    perceived   such    opposition

(notwithstanding Chavez's contentions to the contrary).            It is

true that the IJ found that Chavez was opposed to criminal acts

within his neighborhood.        But the IJ did not find that MS-13

perceived his actions as motivated by such opposition -- rather,

the IJ found that, regardless of Chavez's actually held opposition

to crime, MS-13 perceived his actions as motivated by membership

in a rival gang.   The IJ stated that "[Chavez] himself testified

that the gangs attacked the respondent because they thought he was

a rival"; the BIA likewise stated that "[Chavez] testified that

gang members attacked him because they presumably believed he was

part of a rival gang and perceived him as a threat."         Accordingly,

although the IJ and the BIA appeared to credit that Chavez was in

fact motivated by his opposition to criminal acts, they did not

find that MS-13 perceived or would perceive that opposition;

rather, they concluded that MS-13 had perceived and would continue

to perceive him as a rival gang member.


                                 - 13 -
            Moreover, that conclusion was supported by substantial

evidence.    Here, MS-13 knew that Chavez had painted over its

graffiti with the symbol of a rival gang (and attacked him for

it), and in 2012, when he returned to El Salvador, an MS-13 member

told him that they wanted to "investigate" him and "check out [his]

tattoos" (which was the point at which Chavez decided to leave El

Salvador, because he does in fact have a tattoo associated with

that rival gang).    It is true that Chavez also took a number of

other actions against MS-13 that, in isolation, could have been

viewed by MS-13 as based upon general opposition to crime:      he

advised an MS-13 member to quit; told the police that one of their

members had committed a robbery; and was "always say[ing] [to MS-

13]" that he "didn't like their painting on the walls," and

"scolding them because they were always breaking glass bottles,"

which "bother[ed]" him because kids in that area were frequently

barefoot.    But, because MS-13 knew that Chavez had painted the

symbol of a rival gang over its graffiti, it was not unreasonable

for the BIA and the IJ to conclude that MS-13 would have viewed

his subsequent conduct as motivated by his supposed membership in

that rival gang, rather than by general opposition to crime as a

citizen.

            For those reasons, the BIA's conclusion that Chavez

would not be perceived to hold an anti-MS-13 political opinion,

and that his claim based on that political opinion therefore


                               - 14 -
failed, was supported by substantial evidence.

                                      B.

            Chavez also alleged that his life or freedom would be

threatened in El Salvador by both MS-13 and the police because

they   would     incorrectly   perceive    him     as   a   member   of   a   gang.

Specifically, he claimed that he will be incorrectly perceived as

a member of Mara 18 due to his tattoo and will suffer harm as a

result. For a proposed social group to be cognizable, an applicant

must show that the group is "(1) composed of members who share a

common immutable characteristic, (2) defined with particularity,

and (3) socially distinct within the society in question."                    Paiz-

Morales v. Lynch, 795 F.3d 238, 244 (1st Cir. 2015) (quotations

omitted).

            In    his   petition,   Chavez       contends     that   Salvadorans

incorrectly perceived to be gang members can be a "particular

social group" within the meaning of the INA, notwithstanding the

BIA's statement that they cannot, and that the BIA thus erred in

relying on that rationale to reject his social group claim.                      He

further contends that the BIA did not provide any alternative

rationale for rejecting that claim, and therefore, remand is

required.        In response, the government argues that the BIA's

rationale      was   correct   --   that     is,    Salvadorans      incorrectly

perceived to be gang members cannot, as a categorical matter, be

a "particular social group" under the INA -- but appears to agree


                                    - 15 -
that, in the event that we disagree, remand is required at least

as to persecution by MS-13 based upon that group.

          The government contends, however, that the BIA adopted

one of the alternative rationales that the IJ gave for rejecting

Chavez's social group claim as to persecution by the police and

thus, remand is not required as to that part of his social group

claim   even   if   we    reject   the   BIA's   categorical   rationale.

Specifically, it points to the BIA's statement that "the [IJ]

properly found that the police never mentioned that they stopped

him because of his tattoos."       Chavez explains, however, that he is

not asserting past persecution based on the incorrect perception

that he is a gang member, but rather, that he will be persecuted

in the future on that account because the police will discover his

tattoo when they detain him pursuant to COVID-19 precautions.

Although the IJ determined that Chavez had not shown that it was

more likely than not that he would be harmed in the future by the

police on account of the police incorrectly perceiving him to be

a gang member, it is not clear from the BIA's opinion whether it

adopted that ground provided by the IJ.          "When the BIA does not

consider an IJ's alternative ground for denying relief, that ground

is not before us."       Bonilla, 539 F.3d at 81-82.    We thus focus on

the validity of the BIA's conclusion that, as a categorical matter,

Salvadorans incorrectly perceived to be members of a gang cannot

be a valid particular social group under the INA.


                                   - 16 -
           In concluding that that group is not a valid particular

social group, the BIA relied on Cantarero v. Holder, 734 F.3d 82,

86 (1st Cir. 2013) and Matter of E-A-G-, 24 I. & N. Dec. 591 (BIA

2008).   In Matter of E-A-G-, the BIA held that although being a

member of a gang, and therefore, being incorrectly perceived as a

member of a gang, entails some social visibility, such groups were

nevertheless not cognizable under the INA.          E-A-G-, 24 I. & N.

Dec. at 595-96.   It reasoned that Congress did not intend to grant

protection to actual gang members, and thus, "[because] membership

in a criminal gang cannot constitute a particular social group,

[a] respondent [also] cannot establish particular social group

status based on the incorrect perception by others that he is such

a gang member."   Id. at 596.

          In Cantarero, we upheld as reasonable a determination by

the BIA that former gang members do not constitute a cognizable

social group under the INA.     Cantarero, 734 F.3d at 87.      We noted

that the BIA had "cited extensively to its decision in Matter of

E-A-G-" and had reasoned that "recognizing former members of

violent criminal gangs as a particular social group would undermine

the legislative purpose of the INA."      Cantarero, 734 F.3d at 85.

          However, Cantarero did not determine whether the holding

of Matter of E-A-G- that is relevant here -- that people who are

incorrectly   perceived   to   be   members   of   gangs   cannot,   as   a

categorical matter, constitute a particular social group under the


                                - 17 -
INA -- is reasonable.            "Where, as here, the BIA rejects an

applicant's proffered social group on legal grounds, its decision

is subject to de novo review."           Cantarero, 734 F.3d at 84.         And

"[b]ecause we are confronted with a question implicating 'an

agency's construction of the statute which it administers,' we

follow Chevron principles in our review."           Id. at 84-85 (quoting

Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.

837, 842 (1984)). Here, because the term "particular social group"

is ambiguous, we must uphold the BIA's interpretation if it is

based on a "permissible construction of the statute."               Cantarero,

734 F.3d at 85 (quoting Chevron, 467 U.S. at 843).

             Generally speaking, "[s]ocial group determinations are

made on a case-by-case basis."            Paiz-Morales, 795 F.3d at 245

(quotations omitted).      None of the reasons that Matter of E-A-G-

provided     for   determining    that   actual   gang   membership    cannot

constitute a "particular social group" apply to those who are

incorrectly perceived to be gang members, who do not necessarily

have a criminal past. The other reasons that the government offers

are   likewise     deficient.     Specifically,    it    contends    that   the

difference between imputed and actual gang membership can be a

hard line to draw, and that imputed membership in a particular

group cannot be cognizable if the actual group is not.5               But the


      5   The government contends that it is a hard line to draw in



                                   - 18 -
first issue can be resolved on a case-by-case basis, and the second

does not appear to have previously been a bar to recognition.      Cf.

Pirir-Boc v. Holder, 750 F.3d 1077, 1084 (9th Cir. 2014) (noting

that the BIA "may not reject a group solely because it had

previously found a similar group in a different society to lack

social distinction or particularity").       Therefore, even under our

deferential review, we are compelled to reject as impermissible

Matter of E-A-G-'s holding that a group made up of those who are

incorrectly perceived to be members of a gang is categorically

barred from recognition as a particular social group under the

INA.       In doing so, we join the Ninth Circuit, which rejected that

holding based on its conclusion that the reasons for finding that

actual members of a gang are barred from recognition simply "do

not apply" to those incorrectly perceived to be gang members.

Vasquez-Rodriguez v. Garland, 7 F.4th 888, 898-98 (9th Cir. 2021).6


this case but does not in fact contend that Chavez is or was a
gang member. Moreover, the IJ found Chavez's testimony credible,
and thus accepted his testimony that he has never been a gang
member. And the BIA did not disturb that finding.
       6The Tenth Circuit in an unpublished, non-precedential
opinion also rejected that same holding based on its conclusion
that applying those reasons to those who are incorrectly perceived
to be gang members is an "irrational leap." Escamilla v. Holder,
459 F. App'x 776, 786 (10th Cir. 2012). The court nevertheless
rejected the petitioner's proposed social group because it found
that the proposed group -- "Salvadoran men believed to be gang
members of a rival gang" -- differed "significantly" from the
proposed group in Matter of E-A-G-. Escamilla, 459 F. App'x at
787. It reasoned that being a member of a "rival gang" was defined
"not by society's perception of the group, but by the perceptions



                                  - 19 -
           We thus remand for the BIA to consider in the first

instance whether Chavez's proposed social group satisfies the

requirements for constituting a particular social group under the

INA to which he belongs.     We express no opinion as to the merits

of that issue other than to emphasize that the BIA cannot reject

such a group based solely on its determination that current or

former gang members cannot form a particular social group.                 In

addition, on remand, the BIA may consider the alternative grounds

the IJ gave for rejecting his claim based on his proposed social

group -- that is, that he did not show a clear probability of

future persecution, and that the government is able and willing to

protect   him.   See    Bonilla,    539     F.3d   at   82   (finding   remand

"appropriate" where the BIA had "not yet considered" the IJ's

alternative ground).7


of the . . . 'rival gangs'" and therefore "fail[ed] the first
prong of the social visibility test." Id. (emphasis added). Here,
Chavez does not use such terminology; he defines his group as
persons "incorrectly perceived" or "imputed" to be gang members.
     7 On remand, certain parts of the BIA's opinion discussing
Chavez's CAT claim may also be relevant to Chavez's social group
claim.   For example, the BIA endorsed the IJ's discussion of
"government action" to combat gangs in its discussion of Chavez's
CAT claim, which is relevant to claims for withholding of removal
as well. See Mendez-Barrera, 602 F.3d at 27. It also noted, in
discussing petitioner's eligibility for protection under the CAT,
that "generalized evidence of official corruption in the
Salvadoran law enforcement community [does not] suffice to prove
that a Salvadoran public official would more likely than not
torture him, or consent to or acquiesce in his future torture by
gang members." Nevertheless, with the sole exception noted above,
which we have determined is insufficient, the government takes the



                                   - 20 -
                                  IV.

            Chavez also contends that the BIA's determination that

he has not demonstrated eligibility for protection under the CAT

is not supported by substantial evidence, and that the BIA made an

error of law in its assessment of willful blindness.          To qualify

for that protection, Chavez must show that "it is more likely than

not that he . . . would be tortured if removed to [El Salvador]."

8 C.F.R. § 1208.16(c)(2).     Unlike eligibility for withholding of

removal, relief under the CAT is available even if the risk of

torture is not on account of any protected ground.             Rashad v.

Mukasey, 554 F.3d 1, 6 (1st Cir. 2009).         Torture is defined as

"any act by which severe pain or suffering . . . is intentionally

inflicted   on   a   person . . . when   such   pain   or   suffering   is

inflicted by, or at the instigation of, or with the consent or

acquiescence of, a public official . . . or other person acting in

an official capacity."     8 C.F.R. § 1208.18(a)(1).

            In considering Chavez's eligibility under the CAT, the

IJ first found that Chavez had not been tortured in the past.           The

IJ reasoned that the incident when he was shot as a teenager "[was]

not torture because it was not an act that was specifically



position that remand is necessary if this court rejects the
relevant holding of Matter of E-A-G-.   Nor did the BIA discuss
such issues in the context of Chavez's claim for withholding of
removal.   Thus, the court will leave such items for the BIA's
consideration on remand.


                                - 21 -
intended to cause severe mental pain or suffering" and that,

"[r]ather, [Chavez] had been stopped and detained by police, he

was uncooperative with the police and unable to comply with their

demands, and attempted to flee the scene when he was shot."

           The IJ further found that "[e]ven if [the shooting

incident] had constituted torture" it was not more likely than not

that he would be tortured in the future because "he has had no

interactions with the police at least since he was 15 or 16 years

old."8   The IJ further stated that

     Even when he was deported back to El Salvador in 2012,
     he never had any interactions with government officials.
     To the extent he would be persecuted by a private actor
     [MS-13] . . . as noted in the court's above discussion
     on government action . . . the actions of the gang
     members . . . are not done with the acquiescence or on
     behalf of the government officials; rather, government
     officials are attempting to prosecute and prevent any
     violent criminal actions by the gang members.

           In   reaching   its   conclusion     regarding   consent   or

acquiescence, the IJ referred back to its discussion of government

action in the withholding context, in which it held that Chavez

had not shown that "the government [was] unwilling or unable to

protect him."   The IJ pointed to:        (1) evidence that showed that

El Churro had been prosecuted for rape, which the IJ found was


     8 Chavez testified that after his release from jail after the
1991 or 1992 incident with the police, he continued to be stopped
and beaten up by the police.      However, no additional details
concerning such incidents are evident from the record, nor does
Chavez contend that the IJ's finding that he did not have any
incidents with the police after the age of 15 or 16 was erroneous.


                                 - 22 -
"proof that the El Salvadoran government does generally prosecute

gang       members";   (2)     the    testimony    of    Dr.   Ladutke,   who,   as

paraphrased by the IJ, testified that the gangs had been classified

by the government as terrorists; that there was insufficient

evidence that the police would harm Chavez or detain him upon his

deportation;9 and that anti-terrorist laws, even if ineffective,

show a willingness on the part of the government to prosecute

crimes by gang members; and (3) certain articles submitted by the

government.       The IJ noted as to such articles that although many

of them were from 2016, a more recent New York Times article

published in August 2019 reported that homicides were declining

across      the   country;10    the    president   was    deploying   police     and


       Chavez contends that the IJ's statement that Dr. Ladutke
       9

"said [that] there was insufficient evidence that the police would
harm   [Chavez]    or   detain    him   upon   his    deportation"
"mischaracterize[s]" his testimony.    But Dr. Ladutke testified
that he did not have any evidence that "just by [the] act of being
deported" Chavez would be harmed by the police, and that he would
only be harmed if there were an "encounter." Thus, the issue is
whether it was reasonable for the IJ to conclude that the
likelihood of such an encounter was lower than the relevant
threshold.
       Dr. Ladutke testified that such numbers have been "monkeyed
       10

with," and the IJ does not appear to have addressed such testimony.
The BIA has stated that "[w]hen the [IJ] makes a factual finding
that is not consistent with an expert's opinion, it is
important . . . to explain the reasons behind [that] finding[]."
Matter of M-A-M-Z-, 28 I. & N. Dec. 173, 177-78 (BIA 2020).
However, even if the IJ should have addressed Dr. Ladutke's
testimony to that effect, that was only one of several reasons the
IJ gave for concluding that the government was not unwilling or
unable to protect Chavez. See In re San Juan Dupont Plaza Hotel
Fire Litig., 994 F.2d 956, 968–69 (1st Cir. 1993) (noting that



                                        - 23 -
soldiers to shopping and commercial areas to combat extortions;

and a week earlier, a court had sentenced 72 MS-13 members to

prison terms of 260 years for 22 killings.   The IJ concluded that

such evidence refuted Chavez's contention that the Salvadoran

government would consent or acquiesce to his torture.

          The BIA agreed with the IJ as to Chavez's claim for

protection under the CAT, noting that "generalized evidence of

official corruption in the Salvadoran law enforcement community

[does not] suffice."   It agreed that the incident in which Chavez

was shot as a teenager was not torture, and that "the [IJ] properly

found that [] government officials in El Salvador have taken

actions to prosecute gang members and to prevent gang violence."

It concluded that while "gang violence continues to be a problem

in El Salvador, the government is actively attempting to combat

gangs" and "[t]he record does not sufficiently establish that any

Salvadoran public official would seek to torture [him] or would

acquiesce in or exhibit willful blindness toward any torture

inflicted on him by any gang members or anyone else."

          Chavez first contends that the BIA's decision as to his

CAT claim should be reversed because it erroneously applied the

concept of willful blindness to the issue of whether public

officials would breach their legal responsibility to intervene to


appellate court may forgo remand where remanding would be an "empty
exercise").


                              - 24 -
prevent torture.       A public official "[a]cquiesce[s]" in activity

constituting torture if, prior to such activity, he or she is "[1]

aware[] of such activity and [2] thereafter breach[es] his or her

legal responsibility to intervene to prevent such activity."                      8

C.F.R.   §     1208.18(a)(7).        We     have    stated     previously      that

"[a]cquiescence includes willful blindness."                  Perez-Trujillo v.

Garland, 3 F.4th 10, 18 (1st Cir. 2021).             Chavez contends that the

BIA's statement that "the [IJ] properly found that [] government

officials in El Salvador have taken actions to prosecute gang

members and to prevent gang violence" relates to the awareness

prong,   and    that   its   statement      that   "[t]he     record    does    not

sufficiently         establish       that      any       Salvadoran          public

official . . . would acquiesce         in    or exhibit       willful   blindness

toward any torture inflicted on him" illustrates that the BIA

mistakenly     applied   willful    blindness      to   the    breach   of   legal

responsibility prong.           In support, he notes that the awareness

prong is distinct from the legal responsibility prong.                    H.H. v.

Garland, Nos. 21-1150 & 21-1230, slip op. at 22-23 (October 21,

2022); Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004)

("[T]orture requires only that government officials know of or

remain willfully blind to an act and thereafter breach their legal

responsibility to prevent it.").

             But     Chavez's     contention       misconstrues     the       BIA's

statements.        The first excerpt discusses the measures that the


                                     - 25 -
government is taking to "prevent gang violence," which is central

to the legal responsibility prong, while the latter excerpt that

refers to willful blindness appears to address the awareness prong.

Thus, contrary to Chavez's contentions, the BIA concluded that the

government would not breach its legal responsibility to intervene

without any mention of willful blindness.

          Chavez further argues more generally that the record

compels the conclusion that he was previously tortured and that

Salvadoran officials will more likely than not torture him or

ignore torturous acts inflicted upon him by MS-13 in the future.

Among other evidence, he points to Dr. Ladutke's testimony that he

should be "very concerned" that "if he ha[s] an encounter with the

police," "he will be mistaken for a gang member and targeted by

the police and security forces on that basis," and to a Human

Rights Watch report from February 2020 stating that "[o]fficials

interviewed for this report thought tattoos were the most common

factor among deportees who were killed," that "gangs will kill

them, as will others," and that in March 2019 the El Salvadoran

police had severely beaten a man whom "they suspected of gang

membership or hiding weapons or drugs," and set fire to a field

where he was unconscious, leaving him with "burns to his face and

feet." He further contends that Dr. Ladutke's testimony that "[the

police] will obsessively checkpoint that they [indiscernible] for

a tattoo" shows that the police will use checkpoints on the road


                              - 26 -
to   look       for   Chavez's   tattoo,   and   therefore,   his   chance    of

encountering them is almost certain.               He also notes that Dr.

Ladutke testified that "[d]uring the pandemic, the government has

been detaining everyone entering El Salvador and putting them into

this general quarantine area . . . [which includes] gang members"

who have been "threatening" people there.               He did not testify as

to the frequency of such threats but testified that "the government

is not taking adequate measures to protect the people in these

quarantine centers [from the gangs]."

                Although such evidence is undoubtedly concerning, we

cannot say that it was improper for the BIA and the IJ to credit

certain other evidence that the government is in fact taking

measures to protect the population against gang members.                     See

Perez-Trujillo, 3 F.4th at 20-21 (noting that record evidence

concerning the government's "difficulty controlling gangs" did not

compel      a    finding    of    acquiescence    to    torture,    given    the

countervailing evidence of government efforts to incarcerate gang

members involved in criminal activity); Mayorga-Vidal v. Holder,

675 F.3d 9, 20 (1st Cir. 2012) (noting that evidence that the

government's          "efforts   at   managing   gang    activity   [are    not]

completely effectual" did not compel a finding of acquiescence in

light of multiple government initiatives to arrest gang members

and hold accountable police officers who assisted gangs).

                As to the risk of torture by the police, because the BIA


                                       - 27 -
stated that it "agree[d] with the [IJ] that the applicant has not

met his burden of demonstrating eligibility for protection under

the CAT," citing to the portion of the IJ's decision that reviewed

his eligibility for protection under the CAT, we review both

decisions.    The   IJ    specifically   noted   that   Chavez   "had   no

interactions with the police" since 1991 or 1992, although he

remained in El Salvador until 1997, and that "when he was deported

back to El Salvador in 2012, he never had any interactions with

any government officials."     That was a reasonable basis on which

to discount Dr. Ladutke's testimony as to the fact that the police

would "obsessively" use checkpoints to find his tattoo, given that

he had the same tattoo during all of those time periods.         Cf. Seide

v. Gonzales, 137 F. App'x 364, 369 (1st Cir. 2005) (concluding

that petitioner had not established eligibility for protection

under the CAT because "from January to August 2001, [he] lived

openly in Port-au-Prince . . . [and] was not specifically targeted

by any individuals").11

          Finally, Chavez contends that the incident in which the

police shot him when he was a teenager constituted past torture.



     11 Chavez also states that he is concerned that "the police
[will discover his tattoo] because he will be detained pursuant to
COVID-19 precautions." But Dr. Ladutke does not appear to have
viewed the mandatory quarantine as an encounter with the police;
rather, he discussed the potential harm posed by gangs in that
setting. And there is no evidence that the police are checking
deportees for tattoos in the quarantine centers.


                                - 28 -
But a finding to that effect would not have changed the BIA's

decision.    The IJ stated that "[e]ven if" the shooting incident

"had constituted torture," its conclusion would not have changed

in light of the fact that Chavez remained in El Salvador without

any incident with the police from 1991 or 1992 until 1997, and did

not have any interactions with them when he returned to El Salvador

for two months in 2012.   Although we strongly agree with the BIA's

characterization of the incident in question as "condemnable," we

also agree that, in light of how many years ago it occurred and of

Chavez's lack of encounters with the police in the years since,

even if it was torture, it does not compel a conclusion that Chavez

will more likely than not be tortured in the future if removed.

                                 V.

            For the foregoing reasons, we grant in part the petition

for review, vacate in part the order of the BIA, and remand the

case to the BIA for further proceedings consistent with this

opinion.




                               - 29 -